Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
16, 2007







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 17, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00516-CV
____________
 
IN RE JULIE MAI NGUYEN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On June
25, 2007, relator Julie Mai Nguyen filed a petition for writ of mandamus in
this court, requesting we order respondent, the Honorable Tony Lindsey,
presiding judge of the 280th District Court, Harris County, Texas, (1) to
vacate her order of June 1, 2007 denying relator=s motion for an independent
neuropsychology exam of real party Maria Alegria and (2) to grant such motion. 
See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. Proc. 52.1.




Having
considered relator=s petition and the response filed by real-party-in-interest
Maria Alegria, we find that relator is not entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus and lift our June 27, 2007
order staying the setting for trial of Cause No. 2006-04778, styled Maria
Alegria v. Julie Mai Nguyen in the 280th District Court of Harris County,
Texas.                                                                      
PER
CURIAM
Petition Denied and Memorandum Opinion filed July 17,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.